DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 6-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malmberg U.S. Patent No. 7,665,614.
Claim 6, Malmberg teaches an article 300 for distributing powder, comprising:
a plate 110 having holes 120 therein through which a powder may pass from a first side of the plate 110 to a second side of the plate opposite the first side Fig. 1; and
multiple first ramps 160 each intersecting the plate 110 at one or multiple holes and sloping away from the first side of the plate 110 in a first direction at an angle less than 90° C3 L10-20 

Claim 8, Malmberg teaches the ramps 160 are integral to the plate 110.
Claim(s) 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathis, Jr. U.S. Patent No. 7,506,766.
Claim 10, Mathis, Jr. powder feeder 34, comprising: a trough 202; an elongated distributor Fig. 5 to distribute powder along a length of the trough 202 via 230; and an elongated dispenser (hopper) to dispense powder from along the length of the trough 202.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




s 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mathis, Jr. U.S. Patent No. 7,506,766 in view of Gerrity U.S. Patent No. 7,464,802.
Claim 11, Mathis, Jr. does not teach as Gerrity teaches the dispenser 1338 includes: a rotatable vane 1314 that extends along the length of the trough Fig. 15 on an axis of rotation; andWO 2017/196326PCT/US2016/03200310 a rotary actuator to rotate the vane 1314 such that the vane sweeps through powder in the trough as the vane rotates on the axis C4 L15-35.  It would be obvious to one of ordinary skill to use the configuration of Gerrity for additional flexibility.  
Claim 12, Mathis, Jr. the distributor of 202 comprises: an apertured plate 268 inside the trough 202; and a linear actuator 230 to vibrate the plate 266.  
Claim 13 Gerrity the linear actuator 230 includes: an eccentric; a motor 232 to turn the eccentric; and a follower connected between the eccentric and the plate 268 to vibrate the plate at the urging of a turning eccentric.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mathis, Jr. U.S. Patent No. 7,506,766 in view of Gerrity U.S. Patent No. 7,464,802 in view of Malmberg U.S. Patent No. 7,665,614.
 Claim 14, Mathis, Jr. does not teach as Malmberg teaches the plate 110 includes two groups of ramps 160,170 protruding from a bottom plane of the plate 110, the ramps 160,170 in one group sloping down and away toward one end of the plate 110 and the ramps in the second group 160,170 sloping down and away toward the other end of the plate 110 Fig. 2. It would be obvious to one of ordinary skill to use the configuration of Malmberg into the invention of Mathis for additional flexibility.  
Allowable Subject Matter
Claims 1-5 are allowed.
The prior art does not teaches an inlet into the bottom of the trough through which powder may enter the trough in combination with the rest of the claim language is not fairly taught.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS